

116 HR 5891 IH: Safe Routes to School Expansion Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5891IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Brown of Maryland (for himself, Ms. Brownley of California, Mr. Espaillat, Mr. Cohen, Mr. Huffman, Mr. Lipinski, Ms. Titus, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to funding for certain safety projects, and for other purposes.1.Short titleThis Act may be cited as the Safe Routes to School Expansion Act.2.Highway safety improvement programSection 148 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (4)(B)—(i)by striking clause (xviii) and inserting the following:(xviii)Safe Routes to School infrastructure related projects, as defined in section 1404(f) of SAFETEA–LU (23 U.S.C. 402 note). ;(ii)in clause (xxvi) by inserting or leading pedestrian intervals after beacons;(iii)by redesignating clause (xxviii) as clause (xxix);(iv)by inserting after clause (xxvii) the following:(xxviii)Installation of infrastructure improvements that create safe routes to bus stops including sidewalks, crosswalks, signage, and bus stop shelters or protected waiting areas. ; and (v)in clause (xxix), as redesignated, by striking (xxvii) and inserting (xxviii);(B)by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively;(C)by inserting after paragraph (9) the following:(10)Safety project under any other section(A)In generalThe term safety project under any other section means a project carried out for the purposes of safety under any section of this title other than this section.(B)InclusionThe term safety project under any other section includes a project, consistent with the State strategic highway safety plan, that—(i)promotes public awareness and informs the public regarding highway safety matters (including motorcycle safety and school bus stop safety);(ii)facilitates enforcement of traffic safety laws; and(iii)supports Safe Routes to School non-infrastructure projects, as defined in section 1404(f) of SAFETEA–LU (23 U.S.C. 402 note).; and(D)in paragraph (12)(A), as so redesignated—(i)in clause (ix) by striking and;(ii)by redesignating clause (x) as clause (xi); and(iii)by inserting after clause (ix) the following:(x)State or local representatives of educational agencies to address Safe Routes to School and school bus safety; and; (2)in subsection (c)(1)(A) by striking (11) and inserting (12);(3)in subsection (d)(2)(B)(i) by striking (11) and inserting (12); and(4)in subsection (e) by adding at the end the following:(3)Flexible funding for safety projects under any other section(A)In generalTo advance the implementation of a State strategic highway plan, a State may use not more than 25 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out safety projects under any other section.(B)Other transportation and safety plansNothing in this paragraph requires a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph..3.Federal share payableSection 120(c)(1) of title 23, United States Code, is amended by inserting an improvement for pedestrian or bicyclist safety or safety of people with disabilities, Safe Routes to School improvements, after utility poles,. 